Citation Nr: 0707893	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-13 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for ulnar neuropathy and carpal tunnel syndrome of 
the right hand.

2.  Entitlement to an initial disability rating in excess of 
40 percent for ulnar neuropathy and carpal tunnel syndrome of 
the left hand.

3.  Entitlement to an initial disability rating in excess of 
60 percent for degenerative joint disease of the lumber spine 
with limitation of motion and diffuse polyneuropathy of the 
lower extremities, status post pelvic fracture.

4.  Entitlement to an initial compensable disability rating 
for residuals of a healed left temporal bone fracture.

5.  Entitlement to an initial compensable disability rating 
for residuals of healed fractures of the right tenth and 
eleventh ribs.

6.  Entitlement to a separate disability rating for post 
operative cervical spine disc disease.
REPRESENTATION

Appellant represented by:	John E. Howell, Attorney-at-
Law


ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1954 to 
September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The issue of entitlement to a separate disability rating for 
post operative cervical spine disc disease is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's ulnar neuropathy and carpal tunnel syndrome 
of the right hand is not productive of complete paralysis of 
the lower radicular group, the median nerve or the ulnar 
nerve, or severe incomplete paralysis of all radicular 
groups.

2.  The veteran's ulnar neuropathy and carpal tunnel syndrome 
of a left hand is productive of complete paralysis of the 
ulnar nerve, or severe incomplete paralysis of all radicular 
groups.

3.  The veteran's low back disability characterized as 
degenerative joint disease of the lumber spine with 
limitation of motion and diffuse polyneuropathy of the lower 
extremities, status post pelvic fracture, is not productive 
of ankylosis of the spine or residuals of a fracture of a 
vertebra with cord involvement.

4.  The medical evidence does not show that there are any 
residuals from the healed fracture of the veteran's left 
temporal bone.

5.  The medical evidence does not show that there are any 
residuals from the healed fractures of the veteran's right 
tenth and eleventh ribs.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent for ulnar neuropathy and carpal tunnel syndrome 
of the right hand are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Codes 8510 through 8516 (2006).

2. The criteria for an initial disability rating of 50 
percent, but no higher, for ulnar neuropathy and carpal 
tunnel syndrome of the left hand are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Codes 8510 through 8516 (2006).

3.  The criteria for an initial disability rating in excess 
of 60 percent for degenerative joint disease of the lumbar 
spine with limitation of motion and diffuse polyneuropathy of 
the lower extremities, status post pelvic fracture, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 
5293 (2002 and 2003); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine and Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2006).

4.  The criteria for an initial compensable disability rating 
for residuals of a healed left temporal bone fracture are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5296 (2006).

5.  The criteria for an initial compensable disability rating 
for residuals of healed fractures of the right tenth and 
eleventh ribs are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Code 5297 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
January 2002, prior to the initial AOJ decision on his claims 
for service connection.  The Board notes that the veteran's 
claims for service connection were granted and that his 
appeal is for higher initial disability ratings.  Since the 
veteran's claims were initially ones for service connection, 
which has been granted, the Board finds that VA's obligation 
to notify the veteran was met as the claims for service 
connection were obviously substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the veteran 
was provided proper notice on how to establish his claims for 
increased ratings in April 2006.

The Board also notes that the veteran was provided notice in 
April 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  The Board finds that the veteran has not been 
prejudiced by VA's failure to provide notice earlier on these 
elements as his claims are either denied or such notice can 
be provided prior to implementation of any grant of benefits 
by the RO.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted evidence in connection with his 
claims, which indicates he knew of the need to provide VA 
with information and evidence to support his claims.  Thus 
the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran has not identified any treatment at a VA medical 
facility.  The veteran provided a few private medical 
treatment records, but did not provide a release for VA to 
obtain any additional records although asked to do so.  The 
veteran was notified in the rating decisions, Statements of 
the Case and Supplemental Statement of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in January 2002 and 
September 2003.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

The medical evidence of record consist of the veteran's 
service medical records for the period of his service from 
1954 to 1957, VA examinations from June 2002 and September 
2003, a February 2003 letter from the veteran's private 
orthopedic doctor, and treatment records from a private 
neurologist from April to May 2005.  

Ulnar Neuropathy and Carpal Tunnel Syndrome

The veteran is service-connected for ulnar neuropathy and 
carpal tunnel syndrome of the right and left hands.  As these 
disabilities are both evaluated using the same rating 
criteria, the Board will consider them together.

The RO has rated the veteran's right and left hand 
disabilities as 50 and 40 percent disabling, respectively, 
for severe incomplete paralysis of the median nerve under 
Diagnostic Code 8515.  This Diagnostic Code provides for a 
higher evaluation of 70 percent for the major hand, and 60 
percent for the minor hand, when the evidence demonstrates 
complete median nerve paralysis with symptoms such as the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; and pain with trophic 
disturbances.

Since the ulnar nerve is also affected, the veteran's right 
and left hand disabilities may also be evaluated under 
Diagnostic Code 8516.  Under Diagnostic Code 8516, a rating 
of 60 percent for the major hand and 50 percent for the minor 
hand is warranted when the evidence demonstrates complete 
paralysis of the ulnar nerve with symptoms such as "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspaces 
and the thenar and hypothenar eminences, loss of extension of 
the ring and little fingers, an inability to spread (or 
reverse) the fingers, an inability to adduct the thumb, and 
weakness of flexion of the wrist.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.  

In June 2002 the veteran underwent a VA bones examination.  
With regard to his right hand, the veteran complained of 
numbness on the ulnar side with spasms and tremors and 
occasional pain and weakness.  Physical examination of the 
right hand showed grip was 3/5.  There was numbness in the 
ulnar distribution of the hypothenar area of the palm.  Range 
of motion of the fingers and hand were normal.  The 
assessment was right hand ulnar nerve neuropathy.  

The veteran also underwent a VA peripheral nerves examination 
in June 2002.  At this examination, he complained of numbness 
in the radial aspect of the right upper extremity, bilateral 
tremor, weakness in the left hand that he estimated to be 40 
percent of normal, intermittent severe weakness of the right 
hand, and that the fingers "draw up."  He reported that these 
problems interfere with his functioning including to button 
clothes, to eat soup because he spills it, to type, to right 
with a pen, and sometimes to use a tooth brush.  Physical 
examination showed an atypical hand tremor that was not 
considered essential but somewhat Parkinsonian, give way 
weakness of all muscle groups of the upper extremities 
bilaterally, somewhat weak abduction of the left fifth 
finger, atrophy of the interosseous muscles of the left hand, 
and decreased pinprick sensation along the ulnar aspect of 
the right hand and forearm.  The diagnosis was atypical 
tremor of the upper extremities bilaterally, left ulnar 
neuropathy, and right ulnar neuropathy.

The veteran underwent a VA neurological disorders examination 
in September 2003.  He reported numbness and tingling in the 
third, fourth and fifth fingers of the right hand ascending 
to the forearm, and that the fingers sometimes curl and 
lockup.  He also described what he considers to be weakness 
in that hand.  On the left hand, he described decreased 
strength.  The left ring finger would not fully extend.  He 
also described difficulty buttoning his shirts and that his 
fingers drop and his muscles cramp.  He also reported 
numbness in the fingers of that hand and that he feels there 
is weakness in the forearm.  Physical examination of the 
upper extremities showed marked atrophy of the thenar and 
interosseous muscles of his left hand and, to a lesser 
degree, atrophy in the right hand.  The brachioradialis and 
biceps reflexes were decreased and the triceps reflex was 
normal on both arms.  The sensory examination on the right 
showed decrease in the dorsum of the hand in the distribution 
of the superficial ulnar sensory nerve and in the 
distribution of both the ulnar nerve and median nerve on the 
palm.  The sensory loss on the ulnar side was more profound 
than the median side.  Sensation in both distributions 
increased moving proximally across the wrist.  On the left 
hand, a similar sensory pattern was present and muscle 
atrophy was much more prominent on the left side than the 
right.  Tinel sign was obtained at the left wrist on the 
median nerve side.  The examiner noted that the veteran had 
showed him a 1959 document indicating a right ulnar nerve 
injury and a medical report from February 2003 which 
indicates that an electromyography (EMG) showed a right C7-C8 
root injury.  The examiner also stated that he had had the 
opportunity to review an EMG report dated in September 2002 
and that the raw data was more supportive of an ulnar 
neuropathy as opposed to a C7-C8 radiculopathy.  The 
diagnosis was bilateral ulnar neuropathy and bilateral carpal 
tunnel syndrome, worse on the left.

An EMG study was conducted on September 23, 2003, in 
conjunction with the September 2003 VA examination.  The 
results were provided in an addendum to the examiner's 
report.  The EMG showed markedly prolonged latencies and 
decreased amplitudes with slowed conduction velocities of the 
left median nerve compound of motor action potential; left 
ulnar nerve compound motor action potential distal latencies 
were prolonged with bilateral conduction velocities slowing 
across the elbow; left median F-waves response was absent and 
ulnar latency was prolonged; left median nerve sensory nerve 
action potential latencies were prolonged with decreased 
amplitude and slowed conduction velocities.  Bilateral ulnar 
and right median nerves sensory nerve action potential 
responses were within normal limits.  EMG of selected muscles 
of the bilateral upper extremities showed signs of ongoing 
denervation and bilateral deltoid, left abductor pollicis 
brevis and bilateral cervical paraspinal muscles.  The 
impression was an abnormal study consistent with bilateral 
cervical radiculopathy mostly prominent at C5-C6 with ongoing 
denervation and superimposed carpal tunnel syndrome on the 
left could not be ruled out.

In support of his claims, the veteran submitted a letter from 
his orthopedic doctor dated in February 2003.  Although this 
letter relates to the veteran's hand disabilities, it does 
not provide any information relevant to the rating of those 
disabilities.  The veteran did, however, submit treatment 
records from a private neurologist from April and May 2005, 
which indicate the veteran has had increasing difficulty with 
his neck and left arm and occasionally the right arm.  An EMG 
conducted in May 2005 showed chronic denervation at the C5-C6 
and C6-C7 levels on the left.

With regards to the veteran's right hand disability, the 
Board finds that the preponderance of the evidence is against 
a rating higher than 50 percent because the evidence fails to 
show symptoms consistent with complete paralysis of either 
the median or the ulnar nerves.  Rather the evidence shows 
that, although there is some atrophy, it has not been 
considered marked.  With regard to the median nerve, there is 
also no objective evidence that the veteran's hand inclines 
to the ulnar side and the index and middle fingers are more 
extended than normally, that the thumb is in the plane of the 
hand, that there is absence of flexion of any of the fingers, 
weakened flexion of wrist, or pain with trophic disturbances.  
As for the ulnar nerve, the evidence fails to show that the 
veteran has a "griffin claw" deformity, loss of extension of 
the ring and little fingers, inability to spread the fingers 
(or reverse), inability to adduct the thumb, or weakness of 
flexion of the wrist.

With regard to the veteran's left hand disability, however, 
the Board finds that an increase in the disability rating to 
50 percent under Diagnostic Code 8516 for complete paralysis 
of the ulnar nerve is warranted.  The medical evidence shows 
that veteran's left hand has marked atrophy of the thenar and 
interosseous muscles with somewhat weakened abduction of the 
left fifth finger and inability to fully extend the left ring 
finger.  Medical evidence also shows that the veteran has 
weakness in the hand and decreased brachioradialis and biceps 
reflexes.  Although the medical evidence shows impairment of 
the median nerve with possible superimposed carpal tunnel 
syndrome, the Board finds that the veteran's disability 
picture is more consistent with the rating criteria for 
complete paralysis of the ulnar nerve rather than severe 
incomplete paralysis of the median nerve.  A rating of 50 
percent for the minor hand is the maximum rating permissible 
under Diagnostic Code 8516.

The Board has considered whether a higher evaluation may be 
warranted under one or all of the radicular groups.  See 
Diagnostic Codes 8510 through 8513.  Diagnostic Code 8510 
evaluates paralysis of the upper radicular group and permits 
a higher rating of 70 percent for the major hand and 60 
percent for the minor hand for complete paralysis with such 
symptoms as all shoulder and elbow movements lost or severely 
affected and hand and wrist movements are not affected.  
38 C.F.R. § 4.124a (2006).

Diagnostic Code 8511 evaluates the middle radicular group and 
permits a higher rating of 70 percent for the major hand and 
60 percent for the minor hand for complete paralysis with 
such symptoms as adduction, abduction and rotation of arm, 
flexion of elbow, and extension of wrist lost or severely 
affected.  38 C.F.R. § 4.124a (2006).

Diagnostic Code 8512 evaluates paralysis of the lower 
radicular group and permits a higher rating of 70 percent for 
the major hand and 60 percent for the minor hand for complete 
paralysis with such symptoms as all intrinsic muscles of the 
hand, and some or all of the flexors of the wrist and 
fingers, paralyzed (substantial loss of use of hand).  

And finally Diagnostic Code 8513 evaluates paralysis of all 
radicular groups and permits of 90 percent rating for the 
major hand and an 80 percent rating for the minor hand for 
complete paralysis of all radicular groups.  In addition, 
severe incomplete paralysis of all radicular groups warrants 
a 70 percent  rating for the major hand and a 60 percent  
rating for the minor hand.  38 C.F.R. § 4.124a (2006).

The Board finds, however, that the preponderance of the 
evidence is against finding a higher rating is warranted 
under these diagnostic codes.  Although the medical evidence 
shows that the veteran has denervation on the left due to 
cervical radiculopathy and that there is some effect on the 
bilateral deltoid, left abductor pollicis brevis and 
bilateral cervical paraspinal muscles, this evidence is not 
sufficient to show complete paralysis of a singular radicular 
group or severe paralysis of all the radicular groups.

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for a disability rating in 
excess of 50 percent for ulnar neuropathy and carpal tunnel 
syndrome of the right hand.  In view of that, the benefit of 
the doubt doctrine is not applicable, and the veteran's claim 
for an increased rating for his right hand disability must be 
denied.

The Board, however, does find that an increase in the 
disability rating to 50 percent for ulnar neuropathy and 
carpal tunnel syndrome of the left hand is warranted, and 
thus the veteran's claim for an increased rating for his left 
hand disability is granted.

Low Back Disability

The veteran is service-connected for degenerative joint 
disease of the lumbar spine with limitation of motion and 
diffuse polyneuropathy of the lower extremities, status post 
pelvic fracture (low back disability), currently evaluated as 
60 percent disabling under Diagnostic Code 5293 for 
intervertebral disc syndrome.  During the pendency of the 
veteran's claim, VA twice revised the criteria for diagnosing 
and evaluating diseases and injuries of the spine set forth 
in 38 C.F.R. § 4.71a.  The first revision, effective 
September 23, 2002, amended the criteria for diagnosing and 
evaluating intervertebral disc syndrome under Diagnostic Code 
5293.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The second 
revision, effective September 26, 2003, changed the 
diagnostic codes for spine disorders to 5235 through 5243.  
In addition, spine disorders are now rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  68 
Fed. Reg. 51443 (Aug. 27, 2003).

Prior to September 23, 2002, Diagnostic Code 5293, provided 
for a 10 percent disability rating for mild intervertebral 
disc syndrome, a 20 percent disability rating for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent disability rating for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, and 
a 60 percent disability rating for symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of the diseased disc.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Criteria in effect prior to September 2003 also provided for 
a 10 percent evaluation for slight limitation of motion of 
the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation when limitation of motion was severe.  Diagnostic 
Code 5292.  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, for rating intervertebral disc 
syndrome provide that preoperative or postoperative 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warranted a 10 percent disability rating when there 
were incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating when there were incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating when there were incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The revised 
schedule does not provide for an evaluation higher than 60 
percent.  

For purposes of evaluations under Diagnostic Code 5293 
(2003), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  In the latter regard, impairment 
of the sciatic nerve is addressed under Diagnostic Code 8520.  
Under this code, in effect throughout the appeal period, 
complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  Incomplete paralysis that is mild is 
assigned a 10 percent rating.  Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe 
incomplete paralysis is assigned a 40 percent rating, and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2004).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  At that 
time, VA reiterated the September 2002 changes to Diagnostic 
Code 5293 for intervertebral disc syndrome, although re-
numbered as Diagnostic Code 5243.  The Board notes a 
technical correction was published reinserting the two notes 
to Diagnostic Code 5243 that was inadvertently omitted.  69 
Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2005).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For a 30 
percent rating, the criteria are forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2005).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2005).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a disability rating in excess 
of 60 percent for his low back disability.  Under the old 
rating criteria in effect prior to September 26, 2003, the 
medical evidence would have to show that the veteran has 
either complete bony fixation (ankylosis) of the spine at 
unfavorable angle with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Brechterew type), or residuals of a vertebra 
fracture with cord involvement where the veteran is bedridden 
or requires long leg braces.  The medical evidence, however, 
does not show ankylosis of the spine or a history of fracture 
of a vertebra.  Furthermore a higher rating is not warranted 
under the new rating criteria effective September 26, 2003, 
as again the evidence fails to show unfavorable ankylosis of 
the entire spine.

The veteran's low back disability has been rated consistent 
with intervertebral disc syndrome due to the diffuse 
polyneuropathy of the lower extremities and has been 
evaluated using the old rating criteria under Diagnostic Code 
5293.  As of September 23, 2002, intervertebral disc syndrome 
may also be evaluated on the basis of incapacitating 
episodes.  The new rating criteria, however, do not provide 
for more than a 60 percent disability rating.

Finally the new rating criteria for spine disorders in effect 
as of September 26, 2003, provides that the orthopedic and 
neurologic manifestations of a spine disability should be 
rated separately.  The Board finds that a higher rating would 
not be warranted if evaluating the veteran's low back 
disability in this manner.  Medical evidence shows that the 
veteran has range of motion of the lumbar spine measured at 
45 degrees of flexion, 10 degrees of extension, 10 degrees of 
right and left bending bilaterally and 10 degrees of right 
and left rotation bilaterally.  The veteran also has 
tenderness of the lower lumbar spine and pain in the low back 
that radiates about the waist area.  Applying these symptoms 
to the General Rating Formula for Diseases and Injuries of 
the Spine, the orthopedic manifestations of his low back 
disability would warrant only a 20 percent disability rating.  
As for neurologic manifestations, the medical evidence shows 
that the veteran has notable decrease of pin, vibration and 
light touch sensation in the lower half and in the feet of 
both legs and that the ankle reflexes are decreased.  Such 
symptoms are consistent with mild incomplete paralysis of the 
sciatic nerve warranting a 10 percent disability rating for 
each lower extremity.  A higher rating would not be warranted 
under Diagnostic Code 8520 unless moderate incomplete 
paralysis is shown.  Since the loss of sensation in the lower 
extremities appears to be mild without any limitation on the 
veteran's functioning, a showing of moderate incomplete 
paralysis is not made.

When combining the 20 percent disability rating for the 
orthopedic manifestations and the two 10 percent ratings for 
the neurologic manifestations of the veteran's low back 
disability with his other service-connected disabilities, the 
result is only a combined disability rating of 80 percent.  
The veteran currently has a 90 percent combined disability 
rating.  Thus evaluating the separate orthopedic and 
neurologic manifestations of the veteran's low back 
disability under the current rating criteria would not 
provide a higher disability rating for the veteran.

For the foregoing reasons, the Board finds the preponderance 
of evidence is against the veteran's claim.  Thus the benefit 
of the doubt doctrine is not applicable, and the veteran's 
claim must be denied.



Healed Fracture of the Left Temporal Bone

The veteran is service-connected for residuals of a healed 
fracture of the left temporal bone received in a 1957 motor 
vehicle accident.  This disability has been rated as 
noncompensable under Diagnostic Code 5296.  Under this Code, 
loss of a portion of both the inner and outer tables of the 
skull smaller than the size of a 25-cent piece or 0.716 
square inches (4.619 square centimeters) without brain 
herniation warrants assignment of a 10 percent evaluation.  A 
30 percent disability evaluation is warranted for loss of 
part of the skull, both inner and outer tables, when 
involving an intermediate area.  A 50 percent disability 
evaluation is warranted for loss of part of the skull, both 
inner and outer tables, without a brain hernia, when 
involving, an area larger than the size of a 50-cent piece or 
1.140 inches squared (7.355 centimeters squared).  And an 80 
percent disability evaluation is warranted for loss of part 
of the skull, both inner and outer tables, with a brain 
hernia.  Finally, an 80 percent disability evaluation is 
warranted for loss of part of the skull, both inner and outer 
tables, with a brain hernia.  Intracranial complications are 
to be evaluated separately. 

There is no evidence to show that the veteran sustained a 
loss of part of his skull due to the fracture of the temporal 
bone.  Thus evaluation under Diagnostic Code 5296 does not 
seem appropriate.  The veteran has stated, however, that he 
suffers continuous headaches and blurred vision as a result 
of this injury, which may be indicative of an neurological 
condition.  Nonetheless there is no medical evidence to 
support this statement.  The veteran has not identified any 
treatment he has received for this disability.  In addition, 
the veteran failed to report that he has any residual 
problems from the fracture of the temporal bone at any of the 
VA examinations, specifically at the June 2002 bone 
examination.  Furthermore the April and May 2005 treatment 
records from the veteran's private neurologist show no 
impairment of the cranial nerves that may be attributed to 
the healed fracture of the left temporal bone.

The Board finds, therefore, that the preponderance of the 
evidence is against finding that a compensable disability 
rating is warranted for the healed fracture of the left 
temporal bone.  The preponderance of evidence being against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the veteran's claim must be denied.

Healed Fractures of the Right Tenth and Eleventh Ribs

The veteran is service-connected for healed fractures of the 
right tenth and eleventh ribs that he received from the motor 
vehicle accident in 1957.  This disability is currently rated 
as noncompensable by analogy to the removal of ribs under 
Diagnostic Code 5297.  Under this Diagnostic Code, a 10 
percent rating is warranted for removal of one rib or 
resection of 2 or more ribs without regeneration; 20 percent 
requires removal of two ribs; 30 percent requires removal of 
3 or 4 ribs; 40 percent requires removal of 5 or 6 ribs; and 
that the maximum of 50 percent requires removal of more than 
6 ribs.  38 C.F.R. § 4.71a, Diagnostic Code 5297 (2006). 

The veteran has stated that he suffers pain and difficulty 
breathing as a result of this injury.  The medical evidence, 
however, fails to support this statement.  The veteran has 
not reported receiving any treatment for any residual pain 
and/or difficulty breathing resulting from the healed 
fractures of his ribs.  Furthermore the veteran failed to 
report any residual problems relating to this injury at any 
of the VA examinations, specifically the June 2002 bone 
examination.  Thus there is no medical evidence upon which a 
compensable rating may be assigned, and the veteran's claim 
must be denied.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for ulnar neuropathy and carpal tunnel syndrome of 
the right hand is denied.

Entitlement to an initial disability rating of 50 percent for 
ulnar neuropathy and carpal tunnel syndrome of the left hand 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to an initial disability rating in excess of 60 
percent for degenerative joint disease of the lumber spine 
with limitation of motion and diffuse polyneuropathy of the 
lower extremities, status post pelvic fracture, is denied.

Entitlement to an initial compensable disability rating for 
residuals of a healed left temporal bone fracture is denied.

Entitlement to an initial compensable disability rating for 
residuals of healed fractures of the right tenth and eleventh 
ribs is denied.


REMAND

The Board is remanding for an initial evaluation of the 
veteran's cervical spine disability.  In its August 2002 
rating decision, RO denied service connection for a neck 
condition.  The veteran disagreed with that denial in an 
August 2002 Notice of Disagreement.  In a February 2004 
rating decision, however, the RO granted service connection 
for "ulnar neuropathy, carpal tunnel syndrome, left hand; 
post operative cervical spine disc disease," (emphasis 
added).  This, in effect, established service connection for 
post operative cervical spine disc disease.  The RO, however, 
failed to provide a separate disability rating this 
disability.  Rather, it included this disability within the 
evaluation of the left hand disability.  Since the veteran 
disagreed with that evaluation, it may be concluded he 
disagreed with the failure to assign a rating for his 
cervical spine disability.  

In view of that, a rating of the cervical spine disability 
should be accomplished after appropriate development has 
occurred, including the scheduling of an examination for VA 
purposes.  Thereafter, the RO should issue a statement of the 
case regarding the rating assigned, and the veteran given an 
opportunity to appeal the matter.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
However, this issue should not be returned to the Board after 
issuance of the statement of the case unless perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a VA 
spine examination for his post operative 
cervical spine disc disease.  The claims 
file should be provided to the examiner for 
review in conjunction with the examination.  
The examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to ascertain the severity 
of the veteran's service-connected post 
operative cervical spine disc disease.  The 
examiner should determine the limitation of 
motion, if any, of the veteran's cervical 
spine and discuss whether there is pain on 
movement, swelling, tenderness, deformity or 
atrophy of disuse.  The examiner should 
elicit information as to the frequency, 
duration, and severity of any associated 
symptomatology, and loss of function in 
daily activities, including work and 
physical activity. 

2.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and that 
the examination report is complete, the 
veteran's service-connected post operative 
cervical spine disc disease should be 
evaluated and a disability rating and an 
effective date should be assigned.  
Thereafter a Statement of the Case should be 
provided to the veteran and his 
representative describing the basis for the 
assigned rating.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2004).  If a timely substantive 
appeal is not filed, the claim should not be 
certified to the Board.  If so, subject to 
current appellate procedures, the case 
should be returned to the Board for further 
appellate consideration, if appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


